McCLELLAN, C. J.
lit affirmatively appeared that no promises or threats were made to the defendant to induce or coerce him to a confession. All that occurred bearing upon the character and fact'of the confession received in evidence was this: Three or four armed men in quest of the defendant to arrest him came upon him in a house where there were several other people. One of the posse said to defendant: “Joe, we have come after you.” Defendant answered: “What for?” The officer said: “You know what for.” The defendant replied: “Yes; for shooting George Willis. * * * I did it,” and he said further that he “was standing at George Willis’ gate when he -shot him.” And these statements- of the defendant constitute the -confessions which were admitted against defendant’s objection. Clearly ¡there was no error in receiving this testimony. — 1 May-field’s Dig., 209-11.
The only other ruling presented for review is the refusal of the court to give the following charge: “The court charges the jury that unless the jury are satisfied from the evidence beyond a reasonable doubt that the gun testified as the gun used by the defendant loaded with number six shot, fired at the distance of twenty steps, as testified in this case, was capable of producing the. death of George Willis at the time the gun was fired, they cannot find the defendant guilty of assault with intent to murder.” Leaving out of view some minor infirmities, each -sufficient in itself to condemn this charge, it will suffice to -say that assuming the assault with a gun within its carrying distance it cannot be the law that guilt or innocence of the aggravated assault charged in this indictment turns upon the inquiry whether the weapon employed was potent to the effectuation -of the murderous design of the defendant. To say the -most, an apparent adaptation of the means to *112tbe end is all that the jury need find in such case,, and to. say the least there is an apparent deadly potency in any ordinary gun, charged with number six shot, at twenty steps. — Mullens v. State, 45 Ala. 43.
Let the judgment be affirmed.